       Case 2:19-cv-00631-MHT-SMD Document 1-1 Filed 09/03/19 Page 1 of 3


  State ofAlabama                                                                           Warrant Number
 TUB'Zineliciol Syste '                                                                         W1 72
                                                                                            Case Number
       C-63Rev 1612 r911 Il
                                                                                                19N 56
hithe Mtmicipal Courtof TROY
The Municipality of TROY V.BARRY AYERS                   ICE

Before me, undersigned authority, personally appeared this day the undersigned complainant who, upon first
being duly sworn,stems on oath that he/she has pro a ble cause for believing, and does believe, that LAR Y
AYERS W1L              Defendant, whose name is otherwise unknown to the complainant, did prior to the
commencement ofthis action,commit the offense of HARASSMENT within the City ofTROY,or in the police
jurisdiction thereof,in that he/she did on or about the Yiav 1. 2019.
Demiption ofOffense:
      YA         S            d   with        h            noy,or Mann di ct a          We or boom
iangua t, towards another person to.,..vit HAWLEY HELENA RO NSON
Uro            d her by the arra against the brick wall athe Past               ce, as op in her
"paws ro              an      klesed her   nd ito      p       a ion.
This happened In the city &Troy,AlabarnaL
in violOion of: 13A-(11-8


       Section          ,Code ofAlabama, 1975.
       Ordinance Number                               ofthe City of Troy. Alabama.
  X    Ordinance Number 14-1 as amended,which embraces Section 13A-11-8
       Code ofAlabama 1975,previously adopted,effective and in force at the time the offease was
       committed.


Swom to and subscribed beftue me this
the 2nd day ofMay,2019                                     F1AYLEY HELENA ROBINSON



                                                                                                 •


  Court Clerk/Magistrate                                            qr Signbaure ofComplainant

                                                  WITNESSES

Wilms Name                                 Witness Address                    Telephene.riumber
        Case 2:19-cv-00631-MHT-SMD Document 1-1 Filed 09/03/19 Page 2 of 3




                                                                     1'"u   fil 41                                                      1'
                                                                                                                                         I        Iay
                                                                                                                                    I
                                                         °                                                                               ,h
  '''                 [   1,4                                                                                                                 ,
   L     4 11              4                h                                                                                                 .--,
                                                                                     A.
                ,                       ,                    ..,..                                                 ,
                                                in The Municipal Court of Troy,Aiabama

                   Municipality of          Troy    versus

                          --PLEAse councrE Ton FOLLOWING inroniumon on THE AOcusar-

NameofAccused                                                                                  Yhone
   LrAfri_t           tfj;i lie.
SSN                        gIX                                                                                I Scars,Marks,or Tattoos

Height                          Hair                   Cotyledon




Name of Employer                                                              Employees Phone                          Supervlsar

Employer Address

                                       *"PLEASE COMPIZTE THE FOLLOWING ON THE OFFENSE***

Date and Time of Offense:                                                            Place:

Person Attacked or Property Damaged (inc(ude value):

How Attacked:

Was accused using alcohol or drugs?0Yes 0No/ Was law enforcement contacted? CI Yes 0 No If Yes, who?

Did Accussed possess or use a weapon?0Yes0 No/If yes, type(s):

Did you go to the hospital?0Yes0No/If so,which one?                                                    Injuries:

Details of Offense:                                .
                                                   .
        SCW:J. Y1AC tit pos t ofAcc poled Me oot 10 +he Th. r }-nd rne
            eruf,Si' The- (-0(19.1t +0.1 h incl At) Ifyie o1000r ern"4 si-ocr milk i o01,
              C;Pc.1 tin=nrovfab le. .-rhen Oyv kic5e4 me on ffe- Mod , A 134 -si-71(-41er
        rtIMP bit anò -ya.to linnt 1 0.t.,4e ei ir)e}p Cirld ule rnvii yhe____puLt_
         oNA me. ,ne ti,Na s uk.)a11,_Axia ou 1-16,1 ‘-itf--‘
                                                            1 -II jle.V 1)/'.




                                                                                          9    TV

                                                                                                I


                                                                                              _._ 4
      Case 2:19-cv-00631-MHT-SMD Document 1-1 Filed 09/03/19 Page 3 of 3




 Details ofOffense Continued:




I make this statement for the purpose of securing a WARRANT/SUMMONS against the accussed. I understand that I am instituting a
criminal proceeding and cannot disrnbs this case. l further understand that is any of my stateinent is untrue, l may,in addition to
any other punishment provided by law, be taxed wlth court costs In the proceeding.

Sworn to and Subscirbed before me this                           Complainant Signatu

                                day of                           SSN:

                                                                 Address:
                                               0P
Judge/Clerk(Majistrate


                                                         1VIMESSES

              Narne                                              Address                                       Phone




                                         JUDGEALERKIMAJLSTRATE NOTES

Warrant or Summons issued? C1 Yes 13 No




                         3 2—
